 

[logo1.jpg]


2010 Executive Incentive Plan



Background and Objectives


The overall executive compensation strategy of Sanders Morris Harris Group Inc.
(“SMH” or the “Company”) is to provide key executives with targeted total cash
pay opportunities that generally are competitive with median total cash pay
opportunities in wealth and asset management companies of similar size.  The two
primary elements of the SMH cash compensation program are base salary and the
2010 Executive Incentive Plan (the “Plan” or “EIP”).  SMH base salaries are
designed to be broadly competitive with industry standards and are used to
reward an executive’s job performance over time.  All awards under the Plan are
determined and awarded at the sole discretion of the Compensation Committee of
the SMH Board of Directors (the “Committee”).


The Plan provides annual incentive compensation opportunity for key executives
for achieving critical financial and other goals of and for SMH.  The following
document defines Plan eligibility, the size of potential award opportunities,
performance measurement, form and timing of award payments, administrative
guidelines, and definitions for ongoing Plan management.


The Plan does not include potential equity-based awards, which are covered by
the Company’s separate Restricted Stock Unit Plan a sub-plan under the SMHG
Long-Term Incentive Plan..


Capitalized terms that are used but not defined in the Plan shall have the
meaning ascribed to them in the SMHG Long-Term Incentive Plan.


Eligibility


Employees who are eligible to participate in the Plan (“Participants”) will be
proposed by the Chairman of the Board, Chief Executive Officer, President, and
Chief Financial Officer of the Company (the “Plan Committee”) and approved by
the Compensation Committee at the beginning of each performance/award
period.  Generally, Participants will be selected from key executives who
primarily are responsible for the annual growth and profitability of SMH, i.e.,
generally senior managers and officers.  For 2010, 22 senior officers and
executives are proposed as Participants.


Targeted Award Opportunities


At the beginning of each fiscal year, each Participant will be assigned a
targeted award opportunity proposed by the Plan Committee and approved by the
Committee that can increase or decrease in value, based on actual performance
achievement.  Targeted award opportunities for Participants for 2010 are shown
in Exhibit 1.  Plan targeted award opportunities may be re-defined from time to
time by the Plan Committee, as modifications are made in SMH’s executive
compensation strategy.


Within 90 days after the end of each fiscal year, each Participant’s salary rate
at the end of the prior fiscal year (just ended) will be multiplied by his or
her actual EIP award percentage earned (determined by applying the performance
measures set forth below) to determine the dollar value of the award for the
prior performance cycle.


Performance Measures


Four Plan financial performance measures, totaling 80% by weight of all
performance measures, are proposed for the 2010 performance period, as follows:


·
Adjusted cash flow from operations1 (“ACF”) — weighted 30% (target — 110% of
2009 ACF).

 

--------------------------------------------------------------------------------

1
Cash flow from operations will be adjusted by excluding from the calculation any
cash flow items related to (a) discontinued operations of the Company, (b)
marketable securities owned, (c) securities sold, not yet purchased, and (d)
other non-recurring and extraordinary items.


 
 

--------------------------------------------------------------------------------

 
 

Sanders Morris Harris Group
Page 2 of 7
2010 Executive Incentive Plan
 



·
Client investment results — weighted 20% (target — change in 60/402 in 2010).

·
Net new client money — weighted 20% (target— 4% increase over 2009 year-end
client assets).

·
Expenses adjusted for non-recurring and extraordinary items as a percentage of
revenue — weighted 10% (target — no greater than 2009).



The Plan performance targets will be proposed by the Plan Committee and approved
by the Committee as soon as possible after the beginning of each fiscal year.


The final 20% portion of the performance measures will be determined on a
discretionary basis by the Committee for the Chief Executive Officer and by the
Plan Committee for the other Participants and will be based on the degree to
which the executive has mastered the primary duties and responsibilities of his
or her present job.


SMH performance calculations for the Plan shall exclude nonrecurring and
extraordinary items, which are defined at the sole discretion of the
Committee.  Performance goals for EIP awards may be adjusted during the year if
a major change occurs in the Company’s operations or capital structure, e.g., an
acquisition or merger.  In addition to the EIP targets, the Committee and the
Plan Committee jointly will establish minimum acceptable and outstanding Plan
goals, which are currently as follows:


·
Minimum Acceptable — The SMH performance level at or below which no incentive
will be paid is 75% of the EIP performance measure target;

·
Target — The SMH performance level where the Plan adjustment factor is 1X, with
“X” equal to the target incentive, is 100% of the EIP performance measure
target; and

·
Outstanding — The SMH performance level at or above which the Plan adjustment
factor is 2X, with “X” equal to the target incentive is 125% of the EIP
performance measure target.



EIP awards will be interpolated for actual performance falling closest to the
nearest 5% increment between any of the foregoing goals.


Exhibit 2 presents the performance matrix for calculating EIP awards.  This
performance matrix may be revised by the Plan Committee with approval of the
Committee if the Company’s business strategy and performance focus changes.


Form and Timing of Awards


EIP award calculations will be finalized within 90 days after fiscal year
end.  All EIP awards will be paid in cash in quarterly installments in the year
immediately following a performance cycle, as follows:


·
25% of the final award on February 15, 2011.

·
25% of the final award on April 15, 2011.

·
25% of the final award on August 15, 2011.

·
25% of the final award on November 30, 2011.



Each installment will be deemed to be a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations thereunder (“Section 409A”).  In no event will any payment of an
award be made subsequent to December 31, 2011.


Administrative Guidelines and Definitions
 
The Plan operates at the discretion of the Committee.  The Committee may
exercise considerable discretion and judgment in interpreting the Plan, and
adopting, from time to time, rules and regulations that govern the
administration of the Plan. Once the Compensation Committee approves Plan
participants, award targets, and performance goals, the Plan Committee is
delegated authority to administer the Plan. All decisions of the Committee and
the Plan Committee are final, conclusive, and binding on all parties, including
the Company, its stockholders, and employees.
 

--------------------------------------------------------------------------------

2
Investment performance of portfolio invested 60% in Standard & Poors 500 Index
and 40% in Barclay’s Capital U.S. Aggregate Bond Index from January 1, 2010 to
December 31, 2010.


 
 

--------------------------------------------------------------------------------

 
 

Sanders Morris Harris Group
Page 3 of 7
2010 Executive Incentive Plan
 



·
Employee Termination —



Termination during 2010. Except as expressly set forth below, in the event a
Participant’s employment with SMH terminates for any reason prior to the end of
the workday on December 31, 2010, such Participant will be ineligible for any
award under the Plan. In other words, if a Participant is employed according to
Company records through the end of the workday on December 31, 2010, the
Participant will, subject to the following provisions, be eligible for any award
earned under the Plan for 2010.
    
Any Participant (or his or her estate) who ceases to be employed by the Company
prior to January 1, 2011, due to the Participant’s death, Disability, or
Retirement (as such terms are defined in the SMHG Long-Term Incentive Plan),
subject to the Participant’s execution of a waiver and release of claims in a
form and manner satisfactory to the Company, will be eligible to receive a EIP
award based on an adjusted annual base salary amount, but otherwise in the same
manner, to the same extent, and at the same time as the Participant would have
received such EIP award if such Participant’s employment had continued through
December 31, 2010 (i.e., based on achievement of applicable performance
measures).  The Participant’s annual base salary will be the result of the
following formula: X × Y/12, where:


X = the Participant’s annual base salary as in effect as of the date of
termination of employment; and
Y = the number of calendar months the Participant was actively employed by the
Company during 2010, rounded up for any partial month.


Termination on or after January 1, 2011. Except as expressly set forth below, a
Participant who ceases to be employed by SMH for any reason on or after January
1, 2011, will forfeit any unpaid EIP award.  Any Participant (or his or her
estate) who ceases to be employed by the Company subsequent to December 31,
2010, but prior to November 30, 2011, due to the Participant’s death,
Disability, or Retirement, subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, will be
eligible to be paid all unpaid EIP awards in the same manner, to the same
extent, and at the same time as the Participant would have been paid such EIP
awards if such Participant’s employment had continued through November 30, 2011.


·
New Hires — Employees must have a minimum of six months of service to be
eligible for an award, unless waived by the Plan Committee.  EIP awards for new
hires are earned on a pro-rata basis, based on their date of employment.

·
Base Salary Rate — Base salary for EIP award calculations shall be the
annualized base rate in effect on December 31, 2010.

·
Support Documentation — The Chief Financial Officer of the Company shall be
responsible for maintaining all necessary support documentation regarding
performance and bonus calculations under the Plan.



Amendment


The Committee may at any time suspend, terminate, modify, waive, or amend any or
all of the provisions of this Plan. In addition, the terms applicable to any
Participant will be subject in their entirety to the terms of any offer letter
or other document to which the Participant has agreed. The terms of such offer
letter or other document, if contrary to the terms of the Plan, shall govern the
rights of the corresponding Participant.
 
Governing Law


The Plan is governed by the laws of the State of Texas.


Withholding Taxes


The Company has the right to make such provisions as it deems necessary or
appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.


Section 409A


The Plan is intended to comply with the applicable requirements of
Section 409A and will be limited, construed, and interpreted in accordance with
such intent. Notwithstanding anything to the contrary in the Plan, to the extent
that any amount paid hereunder in connection with a termination of employment
constitutes deferred compensation under Section 409A and is paid to a “specified
employee” as defined in Section 409A, the payment of such amount will be delayed
for six months.

 
 

--------------------------------------------------------------------------------

 
 

Sanders Morris Harris Group
Page 4 of 7
2010 Executive Incentive Plan
 



Non-transferability of Awards


No award under this Plan, and no rights or interests therein, will be assignable
or transferable by a Participant (or legal representative).


Effective Date


This Plan is effective as of January 1, 2010, and continues until terminated,
suspended, modified, or amended by the Committee.


 
 

--------------------------------------------------------------------------------

 
 
Sanders Morris Harris Group
Page 5 of 7
2010 Executive Incentive Plan
 

 
Exhibit 1


Proposed 2010 Participants and Award Targets



Title
 
Targeted Award
SMH Chairman/Chief Executive Officer
 
50% of SMH salary
SMH President (w/Sales responsibility)
 
50% of SMH salary
SMH EVP High Net Worth
 
80% of SMH salary
SMH Chief Compliance Officer
 
50% of SMH salary
SMH Corporate Chief Financial Officer
 
40% of SMH salary
SMH Legal Counsel
 
40% of SMH salary
SMH EVP Corporate
 
40% of SMH salary
SMH Controller
 
40% of SMH salary
SMH IT Director
 
35% of SMH salary
SMH SVP Operations
 
20% of SMH salary
SMH Administrative Manager
 
20% of SMH salary
SMH VP Human Resources
 
20% of SMH salary
EFS Chairman/Chief Executive Officer
 
100% of EFS salary
EFS Chief Compliance Officer
 
50% of EFS salary
EFS VP Technology
 
35% of EFS salary
EFS Chief Financial Officer (w/Division responsibility)
 
30% of EFS salary
EFS  Chief of Staff (w/Operations responsibility)
 
25% of EFS salary
EFS VP Broker Operations
 
20% of EFS salary
EFS Chief Marketing Officer
 
20% of EFS salary
EFS VP Communications
 
20% of EFS salary
EFS Executive Assistant
 
20% of EFS salary
EFS Director Human Resources/Training
  
15% of EFS salary

 

 
 

--------------------------------------------------------------------------------

 

Sanders Morris Harris Group
Page 6 of 7
2010 Executive Incentive Plan
 

 
Exhibit 2


Proposed 2010 Performance Goals and Weights
Versus Award Opportunity Earned


Level of
Performance
Achievement
Adjusted
Cash Flow
from
Operations
Client
Investment
Results
Net New
Client
Money
Expenses
as
Percentage
of Revenue
%  of Target
Award Earned
Discretionary
             
(Weight)
(30%)
(20%)
(20%)
(10%)
 
(20%)
             
Outstanding
125%
125%
125%
75%
200%
100%
 
120%
120%
120%
80%
180%
[logo2.jpg]
 
115%
115%
115%
85%
160%
 
110%
110%
110%
90%
140%
 
105%
105%
105%
95%
120%
Target
100%
100%
100%
100%
100%
 
95%
95%
95%
105%
80%
 
90%
90%
90%
110%
60%
 
85%
85%
85%
115%
40%
 
80%
80%
80%
120%
30%
Min Acceptable
75%
75%
75%
125%
20%
 
>75%
>75%
>75%
<125%
0%
0%

 

 
 

--------------------------------------------------------------------------------

 
 
Sanders Morris Harris Group
Page 7 of 7
2010 Executive Incentive Plan
 

 
Exhibit 3


Sample Award Calculation


Assumptions:
Executive’s current salary is $200,000.
Targeted Plan award is 40% of salary or $80,000.
Targeted SMH performance goals achieved:
·
110% of Cash Flow target, providing 140% of targeted award segment;

·
100% of Client Investment Results target, providing 100% of targeted award
segment;

·
90% of Net New Client Money target, providing 60% of targeted award segment;

·
90% of Expenses as Percentage of Revenue target, providing 140% of targeted
award segment; and

·
Plan Committee awards 100% of targeted amount based on personal goal
achievement.



Calculations:
 
Current Salary:
  $ 200,000  
Incentive Target Percent:
    x .40  
Incentive Target Amount:
  $ 80,000  



A.
Component for SMH Cash Flow:
                   
Incentive Target:
  $ 80,000                
Cash Flow Performance Adjustment:
    x 1.40                
Non-weighted Cash Flow Allocation:
          $ 112,000          
Cash Flow Weighting:
            x .30          
Weighted SMH Cash Flow Component:
                  $ 33,600                              
B.
Component for Client Investment Results (CIR):
                         
Incentive Target:
  $ 80,000                    
CIR Performance Adjustment:
    x 1.00                    
Non-weighted CIR Allocation:
          $ 80,000            
CIR Weighting:
            x .20            
Weighted CIR Component:
                  $ 16,000                              
C.
Component for Net New Client Money:
                         
Incentive Target:
  $ 80,000                    
New Client Money Performance Adjustment:
    x .60                    
Non-weighted New Client Money Allocation:
          $ 48,000            
New Client Money Weighting:
            x .20            
Weighted Net New Client Money Component:
                  $ 9,600                              
D.
Component for Non-Recurring & Extraordinary Item (NREI) Expense Ratio:
                         
Incentive Target:
  $ 80,000                    
NREI Performance Adjustment:
    x 1.40                    
Non-weighted NREI Allocation:
          $ 112,000            
NREI Weighting:
            x .10            
Weighted NREI Expense Ratio Component:
                  $ 11,200                              
E.
Component for Personal Goal (PG) Achievement:
                         
Incentive Target:
  $ 80,000                    
PG Performance Adjustment:
    x 1.00                    
Non-weighted PG Allocation:
          $ 80,000            
PG Weighting:
            x .20            
Weighted Personal Goal Component:
                  $ 16,000                              
F.
Total Plan Award:
                  $ 86,400                              
G.
Payout Schedule:
                         
First Installment on February 15, 2011
          $ 21,600            
Second Installment on April 15, 2011:
          $ 21,600            
Third Installment on August 15, 2011:
          $ 21,600            
Fourth Installment on November 30, 2011:
          $ 21,600                                 $ 86,400  

 

 
 

--------------------------------------------------------------------------------

 